NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 LAURA LEE MEDLEY, Plaintiff/Appellant,

                                        v.

                 STATE OF ARIZONA, Defendant/Appellee.

                             No. 1 CA-CV 20-0480
                               FILED 5-11-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2020-091821
              The Honorable Tracey Westerhausen, Judge

                                  AFFIRMED


                                   COUNSEL

Laura Lee Medley, Mesa
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Lindsey Gilman
Counsel for Defendant/Appellee
                           MEDLEY v. STATE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Cynthia J. Bailey joined.


W I N T H R O P, Judge:

¶1            Laura Lee Medley (“Medley”) appeals the superior court’s
dismissal of her claim for false arrest because she did not serve an adequate
notice of claim pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-
821.01. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In February 2020, Medley filed a civil complaint for damages
against the State of Arizona, alleging she had been unlawfully arrested. In
the complaint, Medley claims that after she was released from prison on
Community Supervision, she was contacted by Margaret J. “Peggy” Plews,
who Medley had previously had contact with while in prison, about
participating in a bioterrorism attack on three Arizona Department of
Corrections (“DOC”) buildings. After learning of the planned attacks,
Medley asserts she attempted to contact the Criminal Investigations Unit of
the DOC but was forwarded to voicemail.

¶3             Medley was eventually able to contact Richard Levy, a special
investigator of the DOC Criminal Investigations Unit, and told him about
the planned attacks. Medley states she shared screenshots of messages
about the attack plan and disclosed a list of people involved. Medley also
expressed concerns for her safety and claimed Levy assured her she would
be protected and would be provided an undercover security detail. Soon
after, however, Medley was arrested by investigators from the DOC
Criminal Investigations Unit and transported back to prison. Medley
asserts she was arrested without either a warrant or probable cause and
wrongfully accused of involvement in the planned attacks, leading her to
file the subject complaint.

¶4              The State moved to dismiss the complaint, arguing Medley
failed to file a timely notice of claim pursuant to A.R.S. § 12-821.01 because
her claim had accrued no later than the day of her arrest, June 17, 2019, but
her notice of claim was not received until December 19, 2019, which was



                                      2
                           MEDLEY v. STATE
                           Decision of the Court

five days beyond the 180-day statutory deadline. Medley argued in
response that she mailed an initial notice of claim letter to Assistant
Attorney General Michael Gottfried on July 12, 2019, but was later told that
her letter was never received. Accordingly, she filed a second notice of
claim on December 19, 2019.

¶5            The court granted the State’s motion to dismiss, with
prejudice, based on Medley’s untimely notice of claim. The court stated,
“Assuming without deciding that mailing the assistant [attorney general]
was sufficient,” Medley’s letter, dated July 12, 2019, was inadequate to
comply with A.R.S. § 12-821.01 unless she could also provide proof of
mailing or service by mail.

¶6             Medley moved to reconsider the dismissal, arguing her July
12 notice of claim was timely, and provided a copy of the DOC mail log
showing she had sent “outgoing legal mail” on July 12, 2019, to “AG –
Michael Gottfried, 2005 N. Central Ave., Phx, AZ, 85004.” The court found
the DOC mail log did not “provide proof of service that a notice under
A.R.S. § 12[-]821.01 was sent.” The court reasoned that even if the July 12
letter was timely, the notice was still inadequate because it was sent to an
assistant attorney general, not the Attorney General himself, and because it
did not contain sufficient facts to permit the State to understand the basis
for its purported liability.1 Accordingly, the court affirmed the dismissal,
with prejudice, of Medley’s complaint.


1    The entirety of Medley’s July 12 letter, entitled “Re: Civil Rights
Complaint Etc.,” was as follows:

      Mr. Gottfried;

      I spent an entire year of working and attending college full
      time, rebuilding my life from nothing without violating one
      law in the process.

      I tried to do the right thing by Charles L Ryan and his staff,
      [expletive deleted] that I absolutely hate with a passion and
      in return I am falsely arrested, unlawfully detained,
      imprisoned and set up as a self professed “Jihad Jane.”

      My proposed settlement offer: the rescission of the warrant
      and $250,000. Otherwise, Chuck is going to have another one
      hell of a public scandal.



                                     3
                            MEDLEY v. STATE
                            Decision of the Court

¶7           Medley filed a timely notice of appeal. We have jurisdiction
pursuant to A.R.S. § 12-2101(A)(1).

                                 ANALYSIS

       I.     Standard of Review

¶8             Along with the memorandum supporting its motion to
dismiss, the State attached Medley’s December 19 notice of claim filing,
which included a proof of arrest warrant service dated June 25, 2019. In
response to Medley’s motion for reconsideration, the State attached two
witness declarations.2 These attachments converted the motion to dismiss
into one for summary judgment. See Ariz. R. Civ. P. (“Rule”) 12(d) (“If, on
a motion under Rule 12(b)(6) or (c), matters outside the pleadings are
presented to, and not excluded by, the court, the motion must be treated as
one for summary judgment under Rule 56.”); see also Vasquez v. State, 220
Ariz. 304, 308, ¶ 8 (App. 2008). Accordingly, we review the judgment de
novo and will only affirm if there is no genuine issue of material fact,
viewing the facts in the light most favorable to the party against whom
judgment was entered. See Yollin v. City of Glendale, 219 Ariz. 24, 27, ¶ 6
(App. 2008); Mousa v. Saba, 222 Ariz. 581, 585, ¶ 15 (App. 2009); see also Jones
v. Cochise Cnty., 218 Ariz. 372, 375, ¶ 7 (App. 2008) (“We review de novo a
trial court’s determination that a party’s notice of claim failed to comply
with [A.R.S.] § 12-821.01.”).

       II.    Notice of Claim Pursuant to A.R.S. § 12-821.01

¶9             An individual with a claim against a public entity must file a
notice of claim with the public entity “within one hundred eighty days after
the cause of action accrues.” A.R.S. § 12-821.01(A). If a proper notice “is
not filed within one hundred eighty days after the cause of action accrues,”
then the claim “is barred and no action may be maintained thereon.” Id.

¶10          First, we address Medley’s December 19, 2019, notice of claim.
The State asserts, and Medley does not dispute, that her cause of action
accrued on the date of her arrest: June 17, 2019. One hundred eighty days
from June 17, 2019, is December 14, 2019. Thus, Medley’s December 19



2      Although the superior court did not say it reviewed the State’s
attached documents specifically, the court does mention information
contained in the attachments. Based on this, we infer the superior court did
consider the attachments.


                                       4
                             MEDLEY v. STATE
                             Decision of the Court

notice was untimely, and no cause of action may be maintained thereon.
See id.

¶11             Next, we consider the letter Medley sent on July 12, 2019, to
Assistant Attorney General Michael Gottfried. For a notice of claim to be
sufficient, it must be filed “with the person or persons authorized to accept
service for the public entity . . . as set forth in the Arizona rules of civil
procedure.” Id. Rule 4.1(h)(1) mandates that for service on the State of
Arizona, service must be made to the Attorney General. Moreover, A.R.S.
§ 12-821.01 requires strict compliance, and “substantial compliance is
insufficient.” Simon v. Maricopa Med. Ctr., 225 Ariz. 55, 62, ¶ 23 (App. 2010);
see also Falcon ex rel. Sandoval v. Maricopa Cnty., 213 Ariz. 525, 530, ¶ 27 (2006)
(explaining Rule 4.1 requires service on an authorized agent and “not on
someone whose usual practice is to forward the claim to the [authorized
agent]”).

¶12             Here, the State provided an uncontroverted declaration from
Michael Gottfried that stated he has no memory nor record of receiving the
July 12 letter from Medley, confirmed he is “not authorized to accept notice
of claims on behalf of the Attorney General,” and explained that, in an
unrelated matter, he had previously advised Medley that he was not
authorized to accept service of a notice of claim on behalf of the Attorney
General.3 Even assuming Gottfried did receive Medley’s July 12 letter,
delivery of the notice to an assistant attorney general, who is not authorized
to accept service on behalf of the Attorney General, did not, as a matter of
law, constitute effective service on the Attorney General. See Falcon, 213
Ariz. at 526, 528, 530, ¶¶ 4, 21, 30 (holding delivery of notice of claim to one
member of the Maricopa County Board of Supervisors, who was not
authorized to accept service for the county, was insufficient to establish
service on the Board).

¶13           Medley argues the State waived any argument related to
service of notice pursuant to A.R.S. § 12-821.01 because a notice of claim
received by the Attorney General’s office is forwarded through multiple
employees and thus, Medley argues, without any evidentiary support, the
Attorney General “refuses to make himself available for the service of a
Notice of Claim and refuses to authorize an employee” to accept service.

3      The second declaration provided by the State was from Ana
Gongora, the employee tasked with recording notices of claim served upon
the Attorney General. She confirmed that review of the Attorney General’s
notice of claim log system did not indicate receipt of the July 12 notice of
claim letter.


                                        5
                           MEDLEY v. STATE
                           Decision of the Court

This argument is unavailing. The record shows that before her July 12
letter, Medley had filed more than ten notices of claim with the Attorney
General’s office in various matters since 2011. Those notices were properly
served on the Attorney General’s office, demonstrating that Medley was
aware of the correct filing process.

¶14            Because any notice of claim sent to Assistant Attorney
General Michael Gottfried was inadequate to establish service on the
Attorney General, and because Medley’s December 19 notice of claim was
untimely, the superior court did not err in dismissing Medley’s complaint
for failure to comply with A.R.S. § 12-821.01(A).

¶15            Even assuming there is a genuine issue of fact as to service of
the notice of claim, the content of Medley’s letter was, as a matter of law,
insufficient to comply with the statute. See A.R.S. § 12-821.01(A). The July
12 letter provides no detail from which the State could reasonably
understand that the letter related to the incident later described in Medley’s
complaint. As the State noted in its answering brief, the letter includes no
mention of many key facts, including: the identity/involvement of Peggy
Plews; the existence, identity, and involvement of a militia/terrorist
organization; the plan to attack DOC buildings and personnel with aerosol
chemical agents; any investigation by or involvement of Criminal Special
Investigator Richard Levy, or statements/promises he made to Medley; the
allegation that Medley had purportedly admitted to being a member of the
terrorist organization; or Levy’s alleged backdating of the arrest warrant.4

¶16           Simply stated, even assuming the notice of claim is somehow
deemed timely filed and delivered to an individual authorized to receive
the notice, Medley’s claim fails because her notice does not provide any
information to allow the State to determine “whether and how to
investigate the claim, at what level of damages to attempt to resolve the
claim, and how to take the claim into account in planning and budgeting
activities.” Backus v. State, 220 Ariz. 101, 105-06, ¶ 17 (2009); accord Deer
Valley Unified Sch. Dist. No. 97 v. Houser, 214 Ariz. 293, 295, ¶ 6 (2007).




4      Medley did not file a reply brief or otherwise attempt to challenge
the State’s arguments regarding the lack of specific facts in the letter.


                                      6
                   MEDLEY v. STATE
                   Decision of the Court

                      CONCLUSION

¶17   For the foregoing reasons, we affirm.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                                7